In an action, inter alia, to recover damages for medical malpractice, the plaintiffs appeal from an order of the Supreme Court, Kings County (Steinhardt, J.), dated July 9, 2004, which granted the respective motions of the respondents Wyckoff Heights Medical Center and Yong Wang, and Jung K. Sung, which were to dismiss the complaint insofar as asserted against them pursuant to CPLR 3126 for failure to provide disclosure and denied the plaintiffs’ cross motion to restore the action to the trial calendar.
Ordered that the order is reversed, on the law and in the exercise of discretion, without costs or disbursements, the motions are denied, and the cross motion is granted.
Under the particular circumstances of this case, the dismissal of the complaint as to the respondents, and the denial of the plaintiffs’ cross motion to restore the action, were not warranted. Prudenti, P.J., Adams, Spolzino and Covello, JJ., concur.